Citation Nr: 1823735	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-25 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a sphincterotomy.

2.  Entitlement to service connection for a disability of the left knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing before the Board in July 2017.  A transcript is of record.  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the Veteran suffers from residuals of a sphincterotomy surgery performed during his active duty service. 

2.  During a July 2017 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for a disability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an award of entitlement to service connection for residuals of a sphincterotomy have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for withdrawal of the Veteran's appeal on the issue of entitlement to service connection for a disability of the left knee have been met.  38 U.S.C. §§ 5103(a), 5103A, 7105(b)(2), (d)(5); 38 C.F.R. § 20.204(b), (c).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a sphincterotomy

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A March 1983 service treatment record indicates that the Veteran suffered from hemorrhoids.  An August 1983 service treatment record indicates that the Veteran reported recurrent "hemorrhoidal discomfort."  A November 1983 service treatment record indicates that the Veteran's suffered from a "chronic posterior anal fissure," and that he was scheduled for a lateral internal sphincterotomy surgery to correct this ailment.  A service treatment record dated later that month indicates that the Veteran underwent the lateral internal sphincterotomy surgery.

A September 2012 VA treatment record indicates that the Veteran reported periodic "seepage of fluid from the anal area."  A March 2013 VA treatment record notes that the Veteran suffered from mild chaffing around rectum.  An April 2013 VA treatment record indicates that a "[d]igital exam showed some mild hemorrhoids[.]  I did not see any tears or fissures.  I did not do a digital rectal because he was complaining of severe pain with me just spreading his buttocks with my hands."  A June 2013 VA treatment record notes that the Veteran displayed a debilitated sphincter tone, very small external hemorrhoids, a wet anus with minimal anal mucoid leakages, and that he reported intermittent anal incontinence and intermittent anal pain.  A July 2013 VA treatment record notes that the Veteran "had a MRI without contrast done of the lumbar sacral spine which did not indicate any neurologic impairment that would impair his rectal function.  The most likely etiology of his problem with rectal seepage is his prior sphincterotomy[.]"

A July 2013 VA examination did not note objective evidence of residuals related to the Veteran's in-service sphincterotomy, and did not provide a medical opinion.

The evidence of record indicates that the Veteran suffered from a chronic anal fissure during service, for which he underwent surgery.  The Veteran's medical records indicate that he continues to suffer from residuals of the surgery performed during his service.  Though the July 2013 VA examination did not find evidence of residuals, it did not provide an opinion as to whether the Veteran suffered from residuals of his in-service sphincterotomy.  Given the Veteran's symptoms and the medical evidence of record, including the findings continued in the July 2013 treatment record, the Board finds that service connection is warranted for residuals related to the Veteran's in-service sphincterotomy.  See 38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d at 1167 (setting forth the criteria for direct service connection).


Left knee disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative, must be in writing or on the record at a hearing, and must specify that the appeal is withdrawn in its entirety or list the issues that the veteran wishes to withdraw from the appeal.  See id.

During a July 2017 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for a left knee disability.  Thus, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  See 38 C.F.R. § 20.204.  


ORDER

Entitlement to service connection for residuals related to an in-service sphincterotomy is granted.

The claim of entitlement to service connection for a left knee disability is dismissed.




____________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


